Citation Nr: 1547635	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  13-30 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 and Insurance Center in St. Paul, Minnesota


THE ISSUE

Entitlement to nonservice-connected burial benefits.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from June 1956 to June 1958.  He died in September 2012.  The appellant is his daughter.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2013 administrative decision in which the RO, inter alia, denied the appellant's claim for nonservice-connected death pension benefits.  

In her October 2013 substantive appeal, the appellant requested a hearing before a Veterans Law Judge at the RO.  The appellant withdrew her request for a hearing in a January 2014 submission.  As such, her Board hearing requested is deemed to be withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

In May 2015, the Board, inter alia, remanded the instant claim for nonservice-connected burial benefits to the RO, via the Appeals Management Center (AMC) for further action, to include additional development of the evidence.  After accomplishing additional action, the AMC continued to deny the claim, and returned the matter to the Board for further appellate consideration.

As a final preliminary matter, the Board also notes that, in addition to the paper claims file, the Veteran has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in the VBMS file reveals a September 2015 supplemental statement of the case while a review of the documents in the Virtual VA file reveals various adjudicatory documents, to include a copy of the Veteran's death certificate, a April 2013 administrative decision, a July 2013 notice of disagreement, a September 2013 statement of the case and an October 2013 substantive appeal.  The remaining documents in the Virtual VA and VBMS files are either duplicative of the evidence in the paper file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The Veteran died in September 2012 at his home and he was buried in a private cemetery.  The appellant's application for nonservice-connected burial benefits was received in April 2013.

3.  The Veteran was not receiving VA compensation or pension benefits at the time of his death.

4.  There was no original or reopened claim for VA compensation or pension benefits pending at the time of the Veteran's death.

5.  The Veteran was not discharged from service due to a disability incurred or aggravated in the line of duty. 

6.  The Veteran's body was not unclaimed, and the appellant paid burial expenses. 

7.  The Veteran did not die while admitted to a VA facility for hospital, nursing home, or domiciliary care, or while admitted or traveling to a non-VA facility at VA expense for the purpose of examination, treatment, or care.


CONCLUSION OF LAW

The criteria for payment of nonservice-connected burial benefits have not been met.  38 U.S.C.A. §§ 2302-2308 (West 2014); 38 C.F.R. §§ 3.1600-3.1610 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

In connection with the claim decided herein, the appellant has been notified of the reasons for the denial of the claim, and has been afforded the opportunity to present evidence and argument with respect to the claim.  Moreover, pursuant to the prior the record reflects that the agency of original jurisdiction (AOJ) sent an August 2015 letter to the appellant requesting that she provide additional information as to the VA benefits she asserted that the Veteran received during his lifetime; the appellant did not respond to this letter.  

The Board finds that these actions are sufficient to satisfy fundamental due process owed the appellant.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter). 



II.  Analysis

The appellant is seeking entitlement to nonservice-connected burial benefits.  The Veteran died in September 2012 and was buried in a private cemetery.  The appellant filed an Application for Burial Benefits (VA Form 21-530) in April 2013.  The appellant generally asserts that a nonservice-connected burial allowance is warranted because of the Veteran's service to this country and the strain paying for his burial has placed on her finances.

A burial allowance is payable under certain circumstances to cover expenses of the burial or cremation, funeral, and transportation of the deceased veteran's body to the place of burial.  See 38 U.S.C.A. §§ 2302, 2303, 2307; 38 C.F.R. § 3.1600.  Certain amounts are payable if a veteran dies as a result of a service-connected disability or disabilities, as set forth in 38 C.F.R. § 3.1600(a).  In this case, there is no factual finding of a claim, or any other indication, that the Veteran's death was related to service.  The appellant, in the April 2013 VA Form 21-530, indicated that she was not claiming that his cause of death was due to service.  As such, these provisions are inapplicable.

If a veteran's death is not service connected, a burial allowance may be paid if one of the following conditions is met: (1) the veteran was in receipt of VA pension or compensation (or but for the receipt of military retired pay the veteran would have been in receipt of compensation) at the time of death; or (2) the veteran had an original or reopened claim for either benefit pending at the time of death, and certain evidentiary criteria are met; or (3) the veteran served during a period of war, or was discharged or released from active service for a disability incurred or aggravated in the line of duty, and his or her body is being held by a State, and the body is unclaimed and there are insufficient resources in the veteran's estate to cover burial and funeral expenses.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

Alternatively, a burial allowance may be paid if a veteran dies from nonservice-connected causes while properly admitted to a VA facility for hospital, nursing home, or domiciliary care; or while admitted or traveling to a non-VA facility with prior authorization and at VA expense for the purpose of examination, treatment, or care.  38 U.S.C.A. § 2303(a); 38 C.F.R. §§ 3.1600(c), 3.1605.

An application for nonservice-connected burial and funeral expenses must be filed within two years after the burial or cremation of the Veteran's body.  38 U.S.C.A.   § 2304; 38 C.F.R. § 3.1601(a).  This time limit also applies to claims for a plot or interment allowance under 38 C.F.R. § 3.1600(f), which is inapplicable in this case, as the Veteran was cremated.  The two-year time limit does not apply to claims for service-connected burial allowance, or for the cost of transporting a veteran's body to the place of burial when the veteran dies while properly hospitalized by VA, or for burial in a national cemetery.  38 C.F.R. § 3.1601(a).

Here, the appellant's claim for reimbursement of nonservice-connected burial benefits was timely filed in April 2013.  However, for the reasons that follow, the Board finds that the criteria for payment of nonservice-connected burial benefits under 38 C.F.R. § 3.1600(b) or (c) have not been met.

Specifically, at the time of the Veteran's death in September 2012, he had not been granted service connection for any disability (for which compensation is payable), nor was he in receipt of VA pension.  The Board notes that, while the appellant has generally suggested that the Veteran was receiving VA benefits prior to his death, she did not respond to the August 2015 letter requesting additional information about this assertion and there is otherwise no indication in the record that the Veteran received such benefits.  Further, the evidence does not reflect that there was an original or reopened claim for either benefit pending at the time of his death, nor does the appellant claim that any such claim was pending.  Additionally, the Veteran is not shown to have been discharged or released from active service for a disability incurred or aggravated in the line of duty nor was his body held by a State. 

As noted above, applicable legal authority provides, alternatively  that nonservice-connected burial benefits may be paid if a veteran dies from nonservice-connected causes while properly admitted to a VA facility for hospital, nursing home, or domiciliary care; or while admitted or traveling to a non-VA facility with prior authorization and at VA expense for the purpose of examination, treatment, or care.   However, as discussed above, in this case, the Veteran died at his home in September 2012; hence, he did not die while in a VA Medical Center, domiciliary, or nursing home, or at a facility under contract with VA, or while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment, or care.  

In sum, as the requirements of the relevant legal authority have not been met, the  appellant is not entitled to nonservice-connected burial benefits.

The legal authority pertaining to nonservice-connected burial benefits is prescribed by Congress and implemented via regulations enacted by VA, and neither the agency of original jurisdiction nor the Board is free to disregard laws and regulations enacted for the administration of VA programs.  See 38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  In other words, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  As, on these facts, there is no legal basis for award of nonservice-connected burial benefits, the appellant's claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  





ORDER

The claim for nonservice-connected burial benefits is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


